Citation Nr: 9905790	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  92-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES


1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to service connection for post-traumatic 
arthritis of the back.

3.  Entitlement to service connection for post-traumatic 
arthritis of the knees and hips.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945, and was a prisoner of war (POW) from January 
1945 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1991 rating decision that denied the 
veteran's claims of service connection for Parkinson's 
disease, traumatic arthritis and residuals of a back injury.  
This matter was previously before the Board in October 1994 
and October 1996 at which times it was remanded to the RO for 
further development.  

The issue of service connection for residuals of a back 
injury was recharacterized by the Board in October 1994 as an 
application to reopen a claim of service connection for 
residuals of a back injury due to a prior Board denial in 
December 1981.  This issue, in turn, was recharacterized by 
the Board in October 1996 as a claim for service connection 
for post-traumatic arthritis of the back due to the prisoner 
of war presumption.  38 C.F.R. § 3.309(c); Suttmann v. Brown, 
5 Vet.App. 127, 137 (1993).  

Also in the prior Board remands, the RO was instructed to 
adjudicate the January 1992 claim of service connection for a 
total rating based on individual unemployability (TDIU).  
However, in light of the RO's subsequent assignment (in 
December 1996) of a 100 percent permanent and total schedular 
evaluation for a post-traumatic stress disorder (PTSD), 
effective January 5, 1990, the RO determined that the claim 
for TDIU was no longer at issue.  The Board agrees that the 
RO's assignment of a 100 percent schedular evaluation for the 
veteran's PTSD renders the TDIU claim moot.  Accordingly, 
this issue will not be further addressed in this decision.  

Several other service connection issues were addressed by the 
Board in the 1994 and 1995 remands and were subsequently 
granted by the RO.  As such, these issues are no longer in 
appellate status and have not been made a part of the 
decision or remand that follow.


FINDINGS OF FACT

1.  X-rays of the veteran's lumbosacral spine demonstrate 
mild degenerative changes.

2.  X-rays of the veteran's hips and knees are consistent 
with minimal degenerative disease.

3.  Post-traumatic arthritis of the veteran's back has not 
been diagnosed.

4.  Post-traumatic arthritis of the veteran's hips and knees 
have not been diagnosed.

5.  The veteran has not submitted competent medical evidence 
of a nexus between Parkinson's disease and service.


CONCLUSIONS OF LAW

1.  Post-traumatic arthritis of the veteran's back was not 
due to disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.304(e), 3.307, 3.309(c) (1998).

2.  Post-traumatic arthritis of the veteran's hips and knees 
was not due to disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.304(e), 3.307, 3.309(c) (1998).

3.  The veteran's claim of service connection for Parkinson's 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are unavailable for 
review and are presumed to have been destroyed in a fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
MO, in 1973.  The NPRC was able to verify through alternate 
sources that the veteran had been in POW status from January 
21, 1945, to April 29, 1945.

In February 1980 the veteran filed a claim of service 
connection for residuals of a back injury as a result of a 
parachute jump in service.

At a VA examination in May 1980, the veteran was diagnosed as 
having residuals of a back injury by history.  The examiner 
stated that the present clinical examination and X-rays of 
the veteran's lumbosacral spine were negative.

In a June 1980 rating decision, the RO denied the veteran's 
claim of service connection for residuals of a back injury.  
This claim was also denied by the Board in December 1981.

In February 1983 the veteran filed an application to reopen a 
claim of service connection for residuals of a back injury.  
He stated that his back condition was the result of having to 
bail out of his airplane after his bomber was hit.  He also 
said that he had no medical evidence because the Germans did 
not give him any medication or examinations.  He said that he 
was forced to march under cold, wet, and damp circumstances 
without proper blankets.  He said that he still had the back 
problem with no relief.

In May 1983 the veteran underwent a VA examination for his 
back.  He was diagnosed as having symptomatic lower back with 
minimal equivocal objective findings over the left lumbar 
region.  There was no contour abnormality or regional loss of 
mobility or evidence of altered posture or impairment of 
gait.  X-ray findings were negative.

In June 1983 the RO denied the veteran's application to 
reopen a claim of service connection for residuals of a low 
back injury.

On file is a February 1989 VA treatment record showing that 
the veteran had a one and a half year history of Parkinson's 
disease. 

According to a January 1990 VA treatment record, the veteran 
had had Parkinson's disease since 1986.

A March 1990 VA consultation report reflects a diagnosis of 
Parkinson's disease and notes a three year history of the 
disease.  

In April 1990 the veteran filed an informal claim of service 
connection for traumatic arthritis of his back and legs.  He 
said that he believed his arthritic condition began when he 
landed hard from a parachute jump "jamming his legs and 
back."  He said that he also suffered from exposure to 
extreme cold at the hands of the Germans and that this 
contributed to the arthritis.

On a Former POW Medical History, dated in May 1990, the 
veteran said that he injured his back and leg in a parachute 
landing, and also hurt his side when he fell while 
disembarking from a train.  

On file is a December 1990 VA treatment record reflecting a 
diagnosis of Parkinson's disease.

The veteran's medical history as noted on a January 1991 POW 
survey includes an evident compression in the lower back on 
the spine in 1943 when bailing out of a plane.  It is noted 
that the veteran complained to private physicians in the 
early years following service, and that the pain persisted.  
It is also noted in his history that the veteran had been 
diagnosed as having Parkinsonian syndrome in 1964 and was 
treated by private physicians until the late 1980s when he 
chose to go to a VA medical facility.

In March 1991 the RO received a Former Prisoner Of War 
Assessment which notes that the veteran had been physically 
abused while held in captivity by the Germans, including 
being hit by rifle butts.

The veteran was seen at a VA medical facility in March 1991 
for complaints of pain and clicking in his left knee of a few 
weeks duration while walking.  He said that he did not recall 
any precipitating event and denied any history of injury in 
the joint.  An impression was given of rule out arthritis.  
Repeat knee X-rays were recommended.  The veteran returned to 
a VA medical facility in June 1991 for follow-up of his knee 
complaints.  The veteran said that the knee felt better.  X-
rays were negative.

According to an orthopedic examination report in May 1991, 
the veteran was being evaluated in relation to increased 
rating claims based on "traumatic arthritis" of the neck, 
back, hips, knees and legs.  An impression was given of 
generalized osteoarthritis deferred and diagnosis deferred 
pending the receipt of X-ray and neurological reports.  X-
rays reports dated in May 1991 in regard to the vetean's 
hips, knees and back revealed no significant bone or joint 
pathology.  Also in May 1991 the veteran underwent a 
neurological examination and was noted to have a five year 
history of Parkinsonism.

In a July 1991 rating decision, the RO denied the veteran's 
claims of service connection for Parkinson's disease, 
traumatic arthritis, and injuries of the back and leg.

In an August 1991 statement, the veteran said that he 
experienced arthritis very early in life and attributed it to 
the beatings that he endured in captivity.  He said that 
rifle butts were inflicted on those too slow to respond to 
German commands.  The veteran also said that his service-
connected PTSD made it harder for him to deal with his 
Parkinson condition.


In the veteran's substantive appeal of November 1991, the 
veteran said that he had to stop employment because his 
psychiatric disorders were severely affecting the mild case 
of Parkinson's' disease that he had.  He said that were it 
not for his psychiatric disabilities, he could have continued 
to work in a meaningful job despite his Parkinson's.

At a VA examination in December 1991, the veteran was 
diagnosed as having Parkinsonism.

In written argument in December 1992, the veteran said that 
he had arthritis and a back injury as a result of abuse by 
the enemy.

The veteran was seen at a VA medical facility in March 1994 
for Parkinson's disease.  

A June 1994 VA treatment record contains a notation that the 
veteran had degenerative joint disease, especially of the 
knees, hands and right shoulder.  Knee and shoulder X-rays 
were ordered.  A June 1994 follow-up treatment record notes 
that X-rays of the veteran's knees were normal.  The record 
also contains impressions of Parkinson's disease with 
ambulatory dysfunction and mild degenerative joint disease of 
the right shoulder that was probably post-traumatic.

The veteran was seen at a VA medical facility in August 1994 
complaining of right knee pain.

The veteran's representative said in an undated statement 
that the POW presumptions should apply to the veteran's 
service connected claims for arthritis of the hips and knees, 
and back condition since these conditions had a common 
etiology.  In regard to Parkinsonism, the veteran's 
representative said that this was the direct result of 
maltreatment as a prisoner of war and the indirect result of 
a systemic circulatory condition incurred as the result of 
maltreatment, malnutrition, and exposure as a POW.  

In another statement, dated in November 1994, the veteran 
said that he had traumatic arthritis of the hips, knees and 
spine as a result of rifle butt beating at the hands of his 
guards, the parachute landing through the hard limbs of a 
tree, and an incident in which he was pushed out of a box car 
by an impatient guard.

In December 1995, the veteran underwent a VA examination for 
his back.  The veteran reported to the examiner that he had 
been a machinist for a couple of years following service and 
then worked as a fireman for 39 years.  He said that he had 
not been on any restrictions because of back difficulty while 
on duty with the fire department, and was never offered any 
disability for related musculoskeletal problems.  He said 
that he developed Parkinson's disease approximately nine 
years earlier and had a tendency to fall.  He reported that 
he had back stiffness in the morning when he got up from bed 
and that this would improve a little after moving around.  
Based on a physical examination of the veteran and review of 
his claims file, the examiner assessed the veteran as having 
"mild intermittent discomfort of the back which may be 
related to some degenerative disease; however, it is 
impossible for this examiner to relate what may be 
experienced currently with the [veteran's] back to what 
happened in 1945 given the nonacute nature of the injury in 
1945, and followup care that was required, and the 
subsequently thirty-nine years as a fireman without any 
disabilities of any kind related to his back."  X-rays of 
the veteran's lumbosacral spine revealed L2-3 mild 
degenerative changes.

At a VA examination for peripheral nerves in December 1995, 
the veteran was noted to have the classical symptoms of 
Parkinson's disease.  The examiner gave an impression that 
the findings suggested Parkinson's disease; and multiple 
arthritic pains, possibly due to Parkinson's.

On file is a VA neurological report dated in December 1996 
that reflects a history of traumatic arthritis and an eight 
year history of Parkinson's disease.  The examiner who 
conducted this examination stated that "any stressful 
condition would aggravate [the veteran's] medical condition, 
for instance Parkinson's."  He also sated that Parkinson's 
had psychiatric features associated with it, for instance, 
depression and anxiety.

In January 1997 the veteran underwent a VA examination for 
his knees and hips.  At this examination the veteran reported 
that he had never been out on disability for his knees or 
hips while employed for 39 years as a fireman.  He said that 
he did injure his right knee in a fall around 1955, but that 
he had returned to full duty within a week without any 
subsequent problem.  He complained of an aching in his knees 
and hips.  It was noted that he needed the aid of a rolling 
walker to ambulate due to Parkinson's disease.  X-rays of the 
veteran's hips and knees were shown to be consistent with 
minimal degenerative disease.  For a diagnosis, the examiner 
stated that the veteran "complain[ed] of discomfort in the 
hips and knees following a period of time of a prisoner of 
war where he was subjected to some physical beatings.  
Subsequently worked 39 years as a firefighter with no lost 
time for disability related to back, knee and legs, except 
for 1 week related to an acute traumatic event.  This 
examiner can not relate the minimal degenerative changes 
present on x-ray to traumatic arthritis related to his 
imprisonment."

In an addendum medical report in October 1997, the VA 
examiner stated that there was no association between the 
veteran's Parkinson's disease and his captivity as a POW.  He 
gave an impression of "Parkinson's 'diagnosis' no 
association to war time exposure, idiopathic."


II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain chronic diseases, including organic diseases of the 
nervous system, although not manifest during service, shall 
be service-connected if they become manifest to a degree of 
10 percent or more within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A plausible or well grounded claim requires competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (1997); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  Without proof 
of a present disability, there can be no well-grounded claim. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).


Parkinson's Disease

Although the veteran's service medical records are not 
available for review, the post-service evidence does not 
show, nor does the veteran allege, that he was diagnosed as 
having Parkinson's disease in service.  The majority of 
medical records relate the veteran's Parkinson's back to the 
late 1980s, with the exception of a January 1991 POW survey 
which notes a history of Parkinsonian syndrome back to 1964.  
In any event, Parkinson's disease was diagnosed many years 
after service.

The veteran contends that his Parkinson's disease is a direct 
result of maltreatment as a POW, and the indirect result of a 
systemic circulatory condition incurred as the result of 
maltreatment, malnutrition, and exposure as a POW.  Since 
Parkinson's disease is not one of the presumptive diseases 
listed under 38 C.F.R. § 3.309(c) that specifically relates 
to former POWs, the provisions of § 3.309(c) do not apply, 
and the claim will be considered on a direct service 
incurrence basis. 

In reviewing this claim, consideration will be given to the 
circumstances of the veteran's former POW  confinement and 
the duration and will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).

As previously noted, the threshold question to be answered is 
whether the veteran has presented a well grounded claim.  
Such a claim requires incurrence or aggravation of a disease 
or injury in service (lay or medical evidence) and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, there is simply no medical evidence 
establishing a nexus between the veteran's Parkinson's 
disease diagnosed many years after service and service.  In 
fact, a VA examiner stated in an October 1997 addendum report 
that there was no association between the veteran's 
Parkinson's disease and his captivity as a prisoner of war 
and that this disease was idiopathic. 

The veteran's opinion that his Parkinson's disease is related 
to his former POW captivity is not cognizable evidence 
sufficient to well ground his claim since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espriritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

In the absence of the necessary medical evidence of causality 
linking Parkinson's disease to service, the veteran's claim 
of service connection for this disease is implausible and not 
well grounded.




Post-traumatic Arthritis of the Back, Hips and Knees

Initially, the Board finds that the veteran's claims for 
service connection for arthritis of his back, knees and hips 
are well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  That is, he had presented plausible claims.  
See Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Upon a 
finding of a well-grounded claim, VA has a duty to assist the 
veteran in developing the facts pertinent to his claim.  Id.  

The United States Court of Veterans Appeals has held in Dixon 
v. Derwinski, 3 Vet.App. 261 (1992) that VA's duty to assist 
is particularly great in cases where a veteran's service 
records, which were once entrusted to the custody of the 
government, are unavailable.  In the instant case, the 
veteran's service records are not in the claims file and are 
presumed to have been destroyed in the 1973 fire at the NPRC.  
Notwithstanding this presumption, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  With respect to former POWs, 
the law provides that when a veteran was interned as a POW 
for at least 30 days, and certain chronic diseases such as 
post-traumatic osteoarthritis became manifest to a 
compensable degree at any time after his discharge from 
active duty, such disease shall be presumed to have been 
incurred in service; the presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(c).

Consideration will be given to the circumstances of a former 
POW veteran's confinement and the duration and will be 
associated with pertinent medical principles in determining 
whether disability manifested subsequent to service is 
etiologically related to the POW experience.  38 C.F.R. 
§ 3.304(e).


In regard to the veteran's back, the first hint of arthritis 
in this area was in December 1995, approximately 5 decades 
after service.  It was at this time that repeat X-rays of the 
veteran's spine revealed mild degenerative changes at L2-3.  
However, post-traumatic arthritis has not been diagnosed in 
regard to the veteran's back.  In fact, the examiner who 
performed the December 1995 VA examination stated that it was 
impossible for him to relate the mild discomfort that the 
veteran had in his back possibly due to some degenerative 
disease, to what had happened in 1945 given the nonacute 
nature of the injury in 1945, the followup care that was 
required, and the subsequently thirty-nine years as a fireman 
without any disability of any kind related to [the veteran's] 
back.

On a similar note, the veteran was first found by X-ray to 
have minimal degenerative disease of the hips and knees at a 
VA examination in January 1997.  Although an earlier 
recordation of degenerative joint disease of the knees is 
noted on a 1994 VA treatment record, spine X-rays taken at 
that time revealed normal knees.  Accordingly, a diagnosis of 
arthritis of the knees was not made at that time.  The nature 
of the minimal arthritis of the veteran's hips and knees 
found in 1997 is of a degenerative nature, not of a post-
traumatic nature.  Indeed, the examiner in 1997 stated that 
he could not relate the minimal degenerative changes present 
on X-ray to traumatic arthritis related to the veteran's 
imprisonment.  

The Board does not dispute that the veteran hurt his back in 
a parachute landing in 1945 and was also subjected to rifle 
butt beatings as well as cold and wet conditions in 
captivity.  See 38 U.S.C.A. § 1154(b).  However, the question 
as to whether these incidents are proximately related to the 
veteran's minimal degenerative arthritis of the spine, hips 
and knees, found by X-ray approximately 50 years after 
service is a medical question.  Thus, in view of the two VA 
examiners who said that they were unable to relate the 
veteran's minimal degenerative changes present on X-ray to 


traumatic arthritis, and in view of the absence of any 
contradictory medical evidence indicating that his arthritis 
is post-traumatic in nature, the veteran's claims of service 
connection for post-traumatic arthritis of the back, knees 
and hips under the provisions of 38 C.F.R. § 3.309(c) must be 
denied. 


ORDER

Service connection for Parkinson's disease is denied as not 
well grounded.

Service connection for post-traumatic arthritis of the back 
is denied.

Service connection for post-traumatic arthritis of the hips 
and knees is denied.

.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

